DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites, “the trained object classifier was trained based, at least in part, on spectrum information determined for each of a plurality of objects”. However, neither the original disclosure of parent application 16465178 (including original claims) nor the specification of the instant application provide written description for these limitations. The spectrum is used to generate labeled RGB images as training data. This collection of labeled RGB images are used in training the classifier. The spectrum is not used in training the classifier (see Figures 23-28: mainly Figures 23-25 and associated text). For instance, para 159 of the instant application’s specification states, “The storage device 331 stores a large quantity of training data which is automatically generated in the training data generating system 301 of Fig. 23, that is, the color image to which the recognition result with respect to various objects (the name representing the type of the object) is added.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160150213 (Mutti).

As per claim 1, Mutti teaches an object classification system, comprising:
at least one storage device configured to store a trained object classifier (Mutti: Fig. 1 (shown below): mainly 118: “ARTIFICAL INTELLIGENCE MODULE”; para 77:

    PNG
    media_image1.png
    960
    1056
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    676
    1044
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    942
    media_image3.png
    Greyscale

See Figs. 1 and 11: mainly 114 and 1612: “storage” and “memory”. Note that the trained classifier must be stored in memory); and processing circuitry (Mutti:

    PNG
    media_image4.png
    680
    774
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    673
    848
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    735
    941
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    760
    845
    media_image7.png
    Greyscale
) configured to:
classify an object in a received color image using the trained object classifier (Mutti: 

    PNG
    media_image8.png
    913
    1051
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    960
    1049
    media_image9.png
    Greyscale

Paras 27 and 68: 

    PNG
    media_image10.png
    335
    1045
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    390
    944
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    336
    1044
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    1216
    942
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    1099
    1046
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    898
    640
    media_image15.png
    Greyscale
The correlation of spectral information with nutritional information is used in identifying the object so is part of determining the evaluation metrics of volume, weight, and nutrition – see paras 68 and 84 shown above.);
determine based, at least in part, on the classification of the object in the received color image and spectrum information associated with the object, an evaluation index value for a characteristic of the object (Mutti: 

    PNG
    media_image16.png
    871
    957
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    1009
    1050
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    286
    1048
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    286
    1048
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    428
    1051
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    189
    1044
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    737
    948
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    531
    1049
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    1203
    1045
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    384
    1050
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    1235
    1053
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    625
    869
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    634
    954
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    1343
    942
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    893
    286
    media_image29.png
    Greyscale


Also see paras 9, 14 (shown above) and Fig. 7 (shown above)); and
output on a display, an indication of the evaluation index value (Mutti: 

    PNG
    media_image30.png
    485
    1051
    media_image30.png
    Greyscale

Para 8: “The system of the present invention offers an extensive suite of cloud and/or network based-resources to leverage the data captured by the system to gather, calculate, synthesize, and display information to the user regarding the one or more objects, such as nutritive values of the scanned
food items in the example implementation”;
Para 15: “The system of the present invention offers an extensive suite of cloud and/or network based-resources to leverage the data captured by the system to gather, calculate, synthesize, and display information to the user regarding the one or more objects, such as nutritive values of the scanned food items in the example implementation”;
Para 99: “the dietary application can be a network based application that receives, processes, synthesizes, and displays diet information based on calculations performed with image data sent from the computing device 104”;

    PNG
    media_image31.png
    964
    1048
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    1316
    467
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    1278
    465
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    1131
    725
    media_image34.png
    Greyscale
).

As per claim 3, Mutti teaches the object classification system of claim 1, wherein determining the evaluation index value for a characteristic of the object comprises: selecting based at least on part, on the classification of the object, an index calculating formula and a coefficient necessary for calculating the evaluation index value; and determining the evaluation index value using the selected index calculating formula and coefficient (Mutti: See arguments and citations offered in rejecting claim 1 above:

    PNG
    media_image22.png
    531
    1049
    media_image22.png
    Greyscale
).

As per claim 4, Mutti teaches the object classification system of claim 1, wherein the object in the received color image is a food, and wherein the characteristic of the object is a freshness or a nutrient content of the food (Mutti: See arguments and citations offered in rejecting claim 1 above: para 7: food, nutritional facts;

    PNG
    media_image35.png
    762
    655
    media_image35.png
    Greyscale
).

As per claim 5, Mutti teaches the object classification system of claim 1, wherein the processing circuity is further configured to:
identify a region of the received color image that includes the object, wherein the region comprises a region smaller than the entire image; and classify the object based on the identified region of the color image (Mutti: See arguments and citations offered in rejecting claim 1 above: para 79 (shown above): “the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures”).

As per claim 6, Mutti teaches the object classification system of claim 1, further comprising a camera configured to capture the color image (Mutti: See arguments and citations offered in rejecting claim 1 above: RGB camera).

As per claim 7, Mutti teaches the object classification system of claim 1, wherein the processing circuity is further configured to determine the spectrum information associated with the object (Mutti: See arguments and citations offered in rejecting claim 1 above: spectral information).

As per claim 8, Mutti teaches the object classification system of claim 7, further comprising a multispectral camera configured to capture a multispectral image, and wherein the processing circuitry is configured to determine the spectrum information associated with the object based on the captured multispectral image (Mutti: See arguments and citations offered in rejecting claim 1 above: para 54 (shown above): “a single sensor capable of capturing visible, infrared, short wave infrared and near infrared”; Fig. 1 (shown above): mainly 120; 

    PNG
    media_image36.png
    1166
    944
    media_image36.png
    Greyscale
).

As per claim 9, Mutti teaches the object classification system of claim 1, wherein the trained object classifier was trained based, at least in part, on spectrum information determined for each of a plurality of objects (Mutti: See arguments and citations offered in rejecting claim 1 above: para 79 (show above): “artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures… artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data.”

    PNG
    media_image37.png
    488
    1050
    media_image37.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mutti as applied to claim 1 above, and further in view of Official Notice.

As per claim 2, Mutti teaches the object classification system of claim 1. Mutti does not teach the processing circuity is further configured to output on the display, the received color image, and an indication of the classification of the object in the color image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of communicating relevant information to the user allowing for transparent procedures. The teachings of the prior art could have been incorporated into Mutti in that the processing circuity is further configured to output on the display, the received color image, and an indication of the classification of the object in the color image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662